IN RE: Leroy Charles GRIFFITH, Debtor.

                                Leroy Charles Griffith, Plaintiff-Appellant,
                                                      v.

                              United States of America, Defendant-Appellee.

                                                No. 97-4845.

                                      United States Court of Appeals,
                                              Eleventh Circuit.

                                                Aug. 6, 1999.
Appeal from the United States District Court for the Southern District of Florida (No. 94-0147-cv-LCN);
Lenore C. Nesbitt, Judge.

(Opinion May 11, 1999, 174 F.3d 1222, 11th Cir., 1999).

Before ANDERSON, Chief Judge, and TJOFLAT, EDMONDSON, COX, BIRCH, DUBINA, BLACK,
CARNES, BARKETT, HULL and MARCUS, Circuit Judges.
        BY THE COURT:

        A member of this court in active service having requested a poll on the suggestion of rehearing en
banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing

en banc,
        IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's
opinion is hereby VACATED.